EXHIBIT 10.46

 

JAYCOR NETWORKS, INC.

 

1997 STOCK OPTION PLAN

 

1. ESTABLISHMENT, PURPOSE AND TERM OF PLAN.

 

1.1 ESTABLISHMENT. The Jaycor Networks, Inc. 1997 Stock Option Plan (the “PLAN”)
is hereby established effective as of February 3, 1997 (the “EFFECTIVE Date”).

 

1.2 PURPOSE. The purpose of the Plan is to advance the interests of the Company
and its shareholders by providing an incentive to attract, retain and reward
persons performing services for the Company and by motivating such persons to
contribute to the growth and profitability of the Participating Company Group.

 

1.3 TERM OF PLAN. The Plan shall continue in effect until the earlier of its
termination by the Board or the date on which all of the shares of Stock
available for issuance under the Plan have been issued and all restrictions on
such shares under the terms of the Plan and the agreements evidencing Options
granted under the Plan have lapsed. However, all Options shall be granted, if at
all, before the earlier to occur of (a) the date ten (10) years from the earlier
of the date the Plan is adopted by the Board or the date the Plan is duly
approved by the shareholders of the Company, (b) the effective date of the
registration statement filed by the Company under the Securities Act in
connection with the initial public offering of stock by the Company, or (c) the
date on which Jaymark, pursuant to a sale or exchange of shares, merger,
consolidation, or spin-off transaction, no longer owns, directly or indirectly,
more than fifty percent (50%) of the total combined voting power of the Company.

 

2. DEFINITIONS AND CONSTRUCTION.

 

2.1 DEFINITIONS. Whenever used herein, the following terms shall have their
respective meanings set forth below:

 

(a) “BOARD” means the Board of Directors of the Company. If one or more
Committees have been appointed by the Board to administer the Plan, “Board” also
means such Committee(s).

 

(b) “CODE” means the Internal Revenue Code of 1986, as amended, and any
applicable regulations promulgated thereunder.

 

(c) “COMMITTEE” means the Compensation Committee or other committee of the Board
duly appointed to administer the Plan and having such powers as shall be
specified by the Board. Unless the powers of the Committee have been
specifically limited, the Committee shall have all of the powers of the Board
granted herein, including, without limitation, the power to amend or terminate
the Plan at any time, subject to the terms of the Plan and any applicable
limitations imposed by law.



--------------------------------------------------------------------------------

(d) “COMPANY” means Jaycor Networks, Inc., a Delaware corporation, or any
successor corporation thereto.

 

(e) “EMPLOYEE” means any person treated as an employee (including an officer or
a director who is also treated as an employee) in the records of the Company;
provided, however, that neither service as a director nor payment of a
director’s fee shall be sufficient to constitute employment for purposes of the
Plan.

 

(f) “EXCHANGE ACT” means the Securities Exchange Act of 1934, as amended.

 

(g) “FAIR MARKET VALUE” means, as of any date, the value of a share of Stock or
other property as determined by the Board, in its sole discretion, or by the
Company, in its sole discretion, if such determination is expressly allocated to
the Company herein.

 

(h) “INCENTIVE STOCK OPTION” means an Option intended to be (as set forth in the
Option Agreement) and which qualifies as an incentive stock option within the
meaning of Section 422(b) of the Code.

 

(i) “INSIDER” means an officer or a director of the Company or any other person
whose transactions in Stock are subject to Section 16 of the Exchange Act.

 

(j) “JAYMARK” means Jaymark, Inc., a Delaware corporation, or any successor
corporation thereto.

 

(k) “NONSTATUTORY STOCK OPTION” means an Option not intended to be (as set forth
in the Option Agreement) or which does not qualify as an Incentive Stock Option.

 

(l) “OPTION” means a right to purchase shares of Stock (subject to adjustment as
provided in Section 4.2) pursuant to the terms and conditions of the Plan. An
Option may be either an Incentive Stock Option or a Nonstatutory Stock Option.

 

(m) “OPTION AGREEMENT” means a written agreement between the Company and an
Optionee setting forth the terms, conditions and restrictions of the Option
granted to the Optionee and any shares acquired upon the exercise thereof.

 

(n) “OPTIONEE” means a person who has been granted one or more Options.

 

(o) “PARENT CORPORATION” means any present or future “parent corporation” of the
Company, as defined in Section 424(e) of the Code.

 

(p) “PARTICIPATING COMPANY” means the Company or any Parent Corporation or
Subsidiary Corporation.

 

2



--------------------------------------------------------------------------------

(q) “PARTICIPATING COMPANY GROUP” means, at any point in time, all corporations
collectively which are then Participating Companies.

 

(r) “RULE 16b-3” means Rule 16b-3 under the Exchange Act, as amended from time
to time, or any successor rule or regulation.

 

(s) “SECTION 162(M)” means Section 162(m) of the Code, as amended by the Revenue
Reconciliation Act of 1993 (P.L. 103-66).

 

(t) “STOCK” means the common stock of the Company, as adjusted from time to time
in accordance with Section 4.2.

 

(u) “SUBSIDIARY CORPORATION” means any present or future “subsidiary
corporation” of the Company, as defined in Section 424(f) of the Code.

 

(v) “TEN PERCENT OWNER OPTIONEE” means an Optionee who, at the time an Option is
granted to the Optionee, owns stock possessing more than ten percent (10%) of
the total combined voting power of all classes of stock of a Participating
Company within the meaning of Section 422(b)(6) of the Code.

 

2.2 CONSTRUCTION. Captions and titles contained herein are for convenience only
and shall not affect the meaning or interpretation of any provision of the Plan.
Except when otherwise indicated by the context, the singular shall include the
plural, the plural shall include the singular, and the term “or” shall include
the conjunctive as well as the disjunctive.

 

3. ADMINISTRATION.

 

3.1 ADMINISTRATION BY THE BOARD. The Plan shall be administered by the Board,
including any duly appointed Committee of the Board.

 

All questions of interpretation of the Plan or of any Option shall be determined
by the Board, and such determinations shall be final and binding upon all
persons having an interest in the Plan or such Option. Any officer of a
Participating Company shall have the authority to act on behalf of the Company
with respect to any matter, right, obligation, determination or election which
is the responsibility of or which is allocated to the Company herein, provided
the officer has apparent authority with respect to such matter, right,
obligation, determination or election.

 

3.2 ADMINISTRATION WITH RESPECT TO INSIDERS. With respect to participation by
Insiders in the Plan, at any time that any class of equity security of the
Company is registered pursuant to Section 12 of the Exchange Act, the Plan shall
be administered in compliance with the requirements, if any, of Rule 16b-3.

 

3



--------------------------------------------------------------------------------

3.3 POWERS OF THE BOARD. In addition to any other powers set forth in the Plan
and subject to the provisions of the Plan, the Board shall have the full and
final power and authority, in its sole discretion:

 

(a) to determine the persons to whom, and the time or times at which, Options
shall be granted and the number of shares of Stock to be subject to each Option;

 

(b) to designate Options as Incentive Stock Options or Nonstatutory Stock
Options;

 

(c) to determine the Fair Market Value of shares of Stock;

 

(d) to determine the terms, conditions and restrictions applicable to each
Option (which need not be identical) and any shares acquired upon the exercise
thereof, including, without limitation, (i) the exercise price of the Option,
(ii) the method of payment for shares purchased upon the exercise of the Option,
(iii) the method for satisfaction of any tax withholding obligation arising in
connection with the Option or such shares, including by the withholding or
delivery of shares of stock, (iv) the timing, terms and conditions of the
exercisability of the Option or the vesting of any shares acquired upon the
exercise thereof, (v) the time of the expiration of the Option, (vi) the effect
of the Optionee’s termination of employment on any of the foregoing, and (vii)
all other terms, conditions and restrictions applicable to the Option or such
shares not inconsistent with the terms of the Plan;

 

(e) to approve one or more forms of Option Agreement;

 

(f) to amend, modify, extend, or renew, or grant a new Option in substitution
for, any Option or to waive any restrictions or conditions applicable to any
Option or any shares acquired upon the exercise thereof;

 

(g) to accelerate, continue, extend or defer the exercisability of any Option or
the vesting of any shares acquired upon the exercise thereof, including with
respect to the period following an Optionee’s termination of employment with the
Company;

 

(h) to prescribe, amend or rescind rules, guidelines and policies relating to
the Plan, or to adopt supplements to, or alternative versions of, the Plan,
including, without limitation, as the Board deems necessary or desirable to
comply with the laws of, or to accommodate the tax policy or custom of, foreign
jurisdictions whose citizens may be granted Options; and

 

(i) to correct any defect, supply any omission or reconcile any inconsistency in
the Plan or any Option Agreement and to make all other determinations and take
such other actions with respect to the Plan or any Option as the Board may deem
advisable to the extent consistent with the Plan and applicable law.

 

3.4 COMMITTEE COMPLYING WITH SECTION 162(M). If a Participating Company is a
“publicly held corporation” within the meaning of Section 162(m), the Board may
establish a Committee of “outside directors” within the meaning of Section
162(m) to approve the grant of any Option which might reasonably be anticipated
to result in the payment of employee remuneration that would otherwise exceed
the limit on employee remuneration deductible for income tax purposes pursuant
to Section 162(m).

 

4



--------------------------------------------------------------------------------

4. SHARES SUBJECT TO PLAN.

 

4.1 MAXIMUM NUMBER OF SHARES ISSUABLE. Subject to adjustment as provided in
Section 4.2, the maximum aggregate number of shares of Stock that may be issued
under the Plan shall be Two Million One Hundred Fifty Thousand (2,150,000). Such
shares shall consist of authorized but unissued or reacquired shares of Stock or
any combination thereof. If any outstanding Option for any reason expires or is
terminated or canceled or shares, subject to repurchase, upon the exercise of an
Option are repurchased by the Company, the shares allocable to the unexercised
portion of such Option, or such repurchased shares, shall again be available for
issuance under the Plan.

 

4.2 ADJUSTMENTS FOR CHANGES IN CAPITAL STRUCTURE. In the event of any stock
dividend, stock split, reverse stock split, recapitalization, combination,
reclassification or similar change in the capital structure of the Company,
appropriate adjustments shall be made in the number and class of shares subject
to the Plan and to any outstanding Options and in the exercise price per share
of any outstanding Options. Notwithstanding the foregoing, any fractional share
resulting from an adjustment pursuant to this Section 4.2 shall be rounded up or
down to the nearest whole number, as determined by the Board, and in no event
may the exercise price of any Option be decreased to an amount less than the par
value, if any, of the stock subject to the Option. The adjustments determined by
the Board pursuant to this Section 4.2 shall be final, binding and conclusive.

 

5. ELIGIBILITY AND OPTION LIMITATIONS.

 

5.1 PERSONS ELIGIBLE FOR OPTIONS. Options may be granted only to Employees.
Eligible persons may be granted more than one (1) Option.

 

5.2 FAIR MARKET VALUE LIMITATION. To the extent that the aggregate Fair Market
Value of stock with respect to which options designated as Incentive Stock
Options are exercisable by an Optionee for the first time during any calendar
year (under all stock option plans of the Participating Company Group, including
the Plan) exceeds One Hundred Thousand Dollars ($100,000), the portion of such
options which exceeds such amount shall be treated as Nonstatutory Stock
Options. For purposes of this Section 5.2, options designated as Incentive Stock
Options shall be taken into account in the order in which they were granted, and
the Fair Market Value of stock shall be determined as of the time the option
with respect to such stock is granted. If the Code is amended to provide for a
different limitation from that set forth in this Section 5.2, such different
limitation shall be deemed incorporated herein effective as of the date and with
respect to such Options as required or permitted by such amendment to the Code.
If an Option is treated as an Incentive Stock Option in part and as a
Nonstatutory Stock Option in part by reason of the limitation set forth in this
Section 5.2, the Optionee may designate which portion of such Option the
Optionee is exercising. In the absence of such designation, the Optionee shall
be deemed to have exercised the Incentive Stock Option portion of the Option
first. Separate certificates representing each such portion shall be issued upon
the exercise of the Option.

 

5



--------------------------------------------------------------------------------

6. TERMS AND CONDITIONS OF OPTIONS. Options shall be evidenced by Option
Agreements specifying the number of shares of Stock covered thereby, in such
form as the Board shall from time to time establish. Option Agreements may
incorporate all or any of the terms of the Plan by reference and shall comply
with and be subject to the following terms and conditions:

 

6.1 EXERCISE PRICE. The exercise price for each Option shall be established in
the sole discretion of the Board; provided, however, that (a) the exercise price
per share of Stock for an Option shall be not less than the Fair Market Value of
a share of Stock on the effective date of grant of the Option, and (b) no Option
granted to a Ten Percent Owner Optionee shall have an exercise price per share
of Stock less than one hundred ten percent (110%) of the Fair Market Value of a
share of Stock on the effective date of grant of the Option. Notwithstanding the
foregoing, an Option (whether an Incentive Stock Option or a Nonstatutory Stock
Option) may be granted with an exercise price lower than the minimum exercise
price set forth above if such Option is granted pursuant to an assumption or
substitution for another option in a manner qualifying under the provisions of
Section 424(a) of the Code.

 

6.2 EXERCISE PERIOD. Options shall be exercisable at such time or times, or upon
such event or events, and subject to such terms, conditions, performance
criteria, and restrictions as shall be determined by the Board and set forth in
the Option Agreement evidencing such Option; provided, however, that (a) no
Option shall be exercisable after the expiration of ten (10) years after the
effective date of grant of such Option, and (b) no Incentive Stock Option
granted to a Ten Percent Owner Optionee shall be exercisable after the
expiration of five (5) years after the effective date of grant of such Option.

 

6.3 PAYMENT OF EXERCISE PRICE.

 

(a) FORMS OF CONSIDERATION AUTHORIZED. Except as otherwise provided below,
payment of the exercise price for the number of shares of Stock being purchased
pursuant to any Option shall be made (i) in cash, by check, or cash equivalent,
(ii) by tender to the Company of shares of Stock owned by the Optionee having a
Fair Market Value (as determined by the Company without regard to any
restrictions on transferability applicable to such stock by reason of federal or
state securities laws or agreements with an underwriter for the Company) not
less than the exercise price, (iii) by the assignment of the proceeds of a sale
or loan with respect to some or all of the shares being acquired upon the
exercise of the Option (including, without limitation, through an exercise
complying with the provisions of Regulation T as promulgated from time to time
by the Board of Governors of the Federal Reserve System) (a “CASHLESS
EXERCISE”), (iv) by the Optionee’s promissory note in a form approved by the
Company, (v) by such other consideration as may be approved by the Board from
time to time to the extent permitted by applicable law, or (vi) by any
combination thereof. The Board may at any time or from time to time, by adoption
of or by amendment to the standard forms of Option Agreement described in
Section 7, or by other means, grant Options which do not permit all of the
foregoing forms of consideration to be used in payment of the exercise price or
which otherwise restrict one or more forms of consideration.

 

6



--------------------------------------------------------------------------------

(b) TENDER OF STOCK. Notwithstanding the foregoing, an Option may not be
exercised by tender of shares of Stock to the extent such tender would
constitute a violation of the provisions of any law, regulation or agreement
restricting the redemption of the Company’s stock. Unless otherwise provided by
the Board at the time the Option is granted, an Option may not be exercised by
the tender of shares of Stock unless such shares either have been owned by the
Optionee for more than six (6) months or were not acquired, directly or
indirectly, from the Company.

 

(c) CASHLESS EXERCISE. The Company reserves, at any and all times, the right, in
the Company’s sole and absolute discretion, to establish, decline to approve or
terminate any program or procedures for the exercise of Options by means of a
Cashless Exercise.

 

(d) PAYMENT BY PROMISSORY NOTE. No promissory note shall be permitted if the
exercise of an Option using a promissory note would be a violation of any law.
Any permitted promissory note shall be on such terms as the Board shall
determine at the time the Option is granted. The Optionee may be required to
secure any promissory note used to exercise an Option with the shares acquired
upon the exercise of the Option or with other collateral acceptable to the
Company. Unless otherwise provided by the Board, if the Company at any time is
subject to the regulations promulgated by the Board of Governors of the Federal
Reserve System or any other governmental entity affecting the extension of
credit in connection with the securities acquired upon exercise of the Option,
any promissory note shall comply with such applicable regulations, and the
Optionee shall pay the unpaid principal and accrued interest, if any, to the
extent necessary to comply with such applicable regulations.

 

6.4 TAX WITHHOLDING. The Company shall have the right to require the Optionee,
through payroll withholding, cash payment or otherwise, including by means of a
Cashless Exercise, to make adequate provision for any tax withholding
obligations of the Participating Company Group arising in connection with the
Option or the shares acquired upon the exercise thereof. The Company shall have
no obligation to deliver shares or to release shares from an escrow established
pursuant to the Option Agreement until such tax withholding obligations have
been satisfied by the Optionee.

 

7. STANDARD FORMS OF OPTION AGREEMENT.

 

7.1 INCENTIVE STOCK OPTIONS. Unless otherwise provided by the Board at the time
the Option is granted, an Option designated as an “Incentive Stock Option” shall
comply with and be subject to the terms and conditions set forth in the form of
Incentive Stock Option Agreement adopted by the Board concurrently with its
adoption of the Plan and as amended from time to time.

 

7.2 NONSTATUTORY STOCK OPTIONS. Unless otherwise provided by the Board at the
time the Option is granted, an Option designated as a “Nonstatutory Stock
Option” shall comply with and be subject to the terms and conditions set forth
in the form of Nonstatutory Stock Option Agreement adopted by the Board
concurrently with its adoption of the Plan and as amended from time to time.

 

7



--------------------------------------------------------------------------------

7.3 STANDARD TERM OF OPTIONS. Except as otherwise provided in Section 6.2 or by
the Board in the grant of an Option, any Option granted hereunder shall have a
term of ten (10) years from the effective date of grant of the Option.

 

7.4 AUTHORITY TO VARY TERMS. The Board shall have the authority from time to
time to vary the terms of any of the standard forms of Option Agreement
described in this Section 7 either in connection with the grant or amendment of
an individual Option or in connection with the authorization of

a new standard form or forms; provided, however, that the terms and conditions
of any such new, revised or amended standard form or forms of Option Agreement
are not inconsistent with the terms of the Plan.

 

8. TRANSFER OF CONTROL.

 

8.1 DEFINITIONS.

 

(a) An “OWNERSHIP CHANGE EVENT” shall be deemed to have occurred if any of the
following occurs with respect to the Company:

 

(i) the direct or indirect sale or exchange in a single or series of related
transactions by the shareholders of the Company of more than fifty percent (50%)
of the voting stock of the Company;

 

(ii) a merger or consolidation in which the Company is a party;

 

(iii) the sale, exchange, or transfer of all or substantially all of the assets
of the Company; or

 

(iv) a liquidation or dissolution of the Company.

 

(b) A “TRANSFER OF CONTROL” shall mean an Ownership Change Event or a series of
related Ownership Change Events (collectively, the “TRANSACTION”) wherein the
shareholders of the Company immediately before the Transaction do not retain
immediately after the Transaction, in substantially the same proportions as
their ownership of shares of the Company’s voting stock immediately before the
Transaction, direct or indirect beneficial ownership of more than fifty percent
(50%) of the total combined voting power of the outstanding voting stock of the
Company or the corporation or corporations to which the assets of the Company
were transferred (the “TRANSFEREE CORPORATION(S)”), as the case may be. For
purposes of the preceding sentence, indirect beneficial ownership shall include,
without limitation, an interest resulting from ownership of the voting stock of
one or more corporations which, as a result of the Transaction, own the Company
or the Transferee Corporation(s), as the case may be, either directly or through
one or more subsidiary corporations. The Board shall have the right to determine
whether multiple sales or exchanges of the voting stock of the Company or
multiple Ownership Change Events are related, and its determination shall be
final, binding and conclusive.

 

8



--------------------------------------------------------------------------------

8.2 EFFECT OF TRANSFER OF CONTROL ON OPTIONS. In the event of a Transfer of
Control, the surviving, continuing, successor, or purchasing corporation or
parent corporation thereof, as the case may be (the “ACQUIRING CORPORATION”),
may either assume the Company’s rights and obligations under outstanding Options
or substitute for outstanding Options substantially equivalent options for the
Acquiring Corporation’s stock. For purposes of this Section 8.2, an Option shall
be deemed assumed if, following the Transfer of Control, the Option confers the
right to purchase, for each share of Stock subject to the Option immediately
prior to the Transfer of Control, the consideration (whether stock, cash or
other securities or property) to which a holder of a share of Stock on the
effective date of the Transfer of Control was entitled. Any Options which are
neither assumed or substituted for by the Acquiring Corporation in connection
with the Transfer of Control nor exercised as of the date of the Transfer of
Control shall terminate and cease to be outstanding effective as of the date of
the Transfer of Control. Notwithstanding the foregoing, shares acquired upon
exercise of an Option prior to the Transfer of Control and any consideration
received pursuant to the Transfer of Control with respect to such shares shall
continue to be subject to all applicable provisions of the Option Agreement
evidencing such Option except as otherwise provided in such Option Agreement.
Furthermore, notwithstanding the foregoing, if the corporation the stock of
which is subject to the outstanding Options immediately prior to an Ownership
Change Event described in Section 8.1(a)(i) constituting a Transfer of Control
is the surviving or continuing corporation and immediately after such Ownership
Change Event less than fifty percent (50%) of the total combined voting power of
its voting stock is held by another corporation or by other corporations that
are members of an affiliated group within the meaning of Section 1504(a) of the
Code without regard to the provisions of Section 1504(b) of the Code, the
outstanding Options shall not terminate unless the Board otherwise provides in
its sole discretion.

 

9. PROVISION OF INFORMATION. Each Optionee shall be given access to information
concerning the Company equivalent to that information generally made available
to the Company’s common shareholders.

 

10. NONTRANSFERABILITY OF OPTIONS. During the lifetime of the Optionee, an
Option shall be exercisable only by the Optionee or the Optionee’s guardian or
legal representative. No Option shall be assignable or transferable by the
Optionee, except by will or by the laws of descent and distribution.

 

11. INDEMNIFICATION. In addition to such other rights of indemnification as they
may have as members of the Board or officers or employees of the Participating
Company Group, members of the Board and any officers or employees of the
Participating Company Group to whom authority to act for the Board or the
Company is delegated shall be indemnified by the Company against all reasonable
expenses, including attorneys’ fees, actually and necessarily incurred in
connection with the defense of any action, suit or proceeding, or in connection
with any appeal therein, to which they or any of them may be a party by reason
of any action taken or failure to act under or in connection with the Plan, or
any right granted hereunder, and against all amounts paid by them in settlement
thereof (provided such settlement is approved by independent legal counsel
selected by the Company) or paid by them in satisfaction of a judgment in any
such action, suit or proceeding, except in relation to matters as to which it
shall be adjudged in such action, suit or proceeding that such person is liable
for gross negligence, bad

 

9



--------------------------------------------------------------------------------

faith or intentional misconduct in duties; provided, however, that within sixty
(60) days after the institution of such action, suit or proceeding, such person
shall offer to the Company, in writing, the opportunity at its own expense to
handle and defend the same.

 

12. TERMINATION OR AMENDMENT OF PLAN. The Board may terminate or amend the Plan
at any time. However, subject to changes in applicable law, regulations or rules
that would permit otherwise, without the approval of the Company’s shareholders,
there shall be (a) no increase in the maximum aggregate number of shares of
Stock that may be issued under the Plan (except by operation of the provisions
of Section 4.2), (b) no change in the class of persons eligible to receive
Incentive Stock Options, and (c) no other amendment of the Plan that would
require approval of the Company’s shareholders under any applicable law,
regulation or rule. In any event, no termination or amendment of the Plan may
adversely affect any then outstanding Option or any unexercised portion thereof,
without the consent of the Optionee, unless such termination or amendment is
required to enable an Option designated as an Incentive Stock Option to qualify
as an Incentive Stock Option or is necessary to comply with any applicable law,
regulation or rule.

 

IN WITNESS WHEREOF, the undersigned Secretary of the Company certifies that the
Jaycor Networks, Inc. 1997 Stock Option Plan was duly adopted by the Board on
February 3, 1997 and approved by the Shareholders on February 25, 1997.

 

/s/    DOROTHY BIDWELL        

--------------------------------------------------------------------------------

Secretary

 

10